Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-10, 14, and 17 were pending.  Amendments to claims 1, 3, 5, 8 are acknowledged and entered.  New claims 18-21 are acknowledged and entered.  Claims 1-10, 14, and 17-21 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210290758A1, Published 09/23/2021.  Amendments to the specification presented on 07/27/2022 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Response to Arguments
Applicant's arguments filed 07/27/2022 regarding the previous Office action dated 04/27/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the disclosure. 

Claim Objections
(New objection.)  Claim 1 is objected to because of the following informalities:  the status identifier for claim 1 per MPEP §714 II.C.(A) is incorrect and should be listed as “(Currently amended)”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 3, 5, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.

	(Rejection maintained.)  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected for claiming the limitation of amino acid positions within a polypeptide sequence without providing an appropriate frame of reference for said sequence.  Said frame of reference can be provided by referencing a sequence disclosed within the application (i.e. a sequence with a SEQ ID NO: identifier).  As a search of the “BNRF1” sequence shows considerable difference in sequence deposits (see attached UniProt search), it is unclear what in the art is considered the “base” sequence for any BNRF1 polypeptide and what would be mutated compared to said base sequence.  Further, as BNRF1 full-length sequences appear to be longer than 172 amino acids, and the sequence is claimed as a “BNRF1 polypeptide”, this includes sequences that may not comprise all amino acids, including amino acids at the N-terminus, making it unclear as to the starting point of the claimed BNRF1 polypeptide.  
As the metes and bounds as to what residues may or may not be included in this mutated polypeptide, the claim is rejected on the grounds of being indefinite.
	Response to Arguments
	Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
The claim is drawn to insertional mutations at amino acid positions 1 to 172 in the BNRF1 polypeptide.  A search of “BNRF1” in the UniProt database brings up peptides that are of varying lengths from 332 aa to 1318 aa (See attached search results).  Applicant argues the claim is definite as the specification notes the use of GenBank Acc No. P03179.1 (¶[0021]).  However, the specification also notes in that same paragraph that “The term “EBV tegument polypeptide”, as used herein, relates to a polypeptide known to have at least the biological activity of being incorporated into the tegument of EBV particles i.e. wildtype EBV particles and/or EB-VLF as specified herein, or a fragment thereof having said biological activity. Thus, preferably, the EBV tegument polypeptide is the BNRF1 polypeptide (Genbank Ace No: P03179.1)… or a fragment of one of said polypeptides having the biological activity described above. More preferably, the EBV tegument polypeptide is the BNRF1 polypeptide or a fragment thereof having said biological activity. Most preferably, the EBV tegument polypeptide is the BNRF1 polypeptide. As will be understood by the skilled person, the term “fragment” in the context of the EBV tegument polypeptide referred to herein includes N-terminal fragments, C-terminal fragments, as well as an EBV tegument polypeptide in which one or more amino acids were replaced by different amino acids, i.e. a polypeptide comprising an N-terminal and a C-terminal portion of said EBV tegument polypeptide.”  Therefore, fragments, derivatives, and mutants of BNRF1 count as a “BNRF1 polypeptide” per the specification, and other sequences which are similar to the sequence of P03179.1 and have the same biological activity would fall under the scope of this claim, as P03179 is a “preferred”, but not only, embodiment of what is a “BNRF1 polypeptide”.  
Further, a BLAST search of BNRF1 deposit P03179 shows there is sequence variation amongst BNRF1 sequences.  As the claim is drawn to “BNRF1 polypeptide”, from the wording of the claim, it is not clear that the only embodiment is the full-length version of the BNRF1 protein.  Even if the amino acid positions claimed (e.g. 1 to 172) are taken as from the starting methionine of the full-length BNRF1 polypeptide, as there is sequence variation amongst BNRF1 sequences (see e.g. the alignment between P03179 and AWG89246) in the positions between amino acid 1 to amino acid 172, it would be unclear to a skilled artisan if the amino acid in a certain position would be a mutation or not, as a “base” sequence for comparison has not been claimed.  Further, reference to a GenBank deposit is not sufficient as GenBank sequences are subject to change, and the sequences can be altered or updated, making them a moving target.  GenBank databases are not subject to the same rules as USPTO sequence databases, and are not required to adhere to WIPO Standards for the Presentation of Nucleotide and Amino Acid Sequence Listings in Patent Applications (See e.g. WIPO standard ST.25 (1998), Appendix 2, Tables 1 and 3, MPEP §2422, 37 CFR 1.821, also https://www.wipo.int/export/sites/www/standards/en/pdf/03-25-01.pdf ).  Therefore, if the deposit “P02179” is meant to be the “base” sequence for BNRF1 comparison, said sequence should be deposited with the USPTO and assigned a SEQ ID NO:.  Such a deposit is not considered new matter if applicant can show reasonable evidence that the GenBank sequence and the sequence deposit were the same sequence at the time of filing.  
MPEP § 2173.05(b).II. notes that reference to an object that is variable may render a claim indefinite.  As noted, the BNRF1 polypeptide full-length sequences are variable, and as the claimed BNRF1 polypeptide may not be full length and have deletions at the N- and/or C-terminus and still be considered a “BNRF1 polypeptide”, it is unclear as to where the insertional mutation may, or may not, occur.
Since the exact sequence of the P03179 at the time of filing appears to be known, it is highly suggested that said sequence be deposited with the application and assigned a SEQ ID NO:.
	For at least these reasons, the arguments are not persuasive, and the rejection has been maintained.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(New rejection – necessitated by amendment.)  Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a wild-type EBV genome without significantly more. The claim(s) recite(s) “a polynucleotide encoding the vaccination polypeptide as specified in claim 1.”  This judicial exception is not integrated into a practical application because, under one reasonable interpretation of the claims, the “vaccination polypeptide” is BNRF1 and a polynucleotide encoding BNRF1 would be a wild-type EBV genome, especially since said genome is recited in instant claim 10. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 requires at least one iteration of the “vaccination polypeptide” to be a polypeptide that encodes “at least one peptide of an EBV tegument polypeptide” and encodes “at least one immunogenic peptide” wherein said immunogenic peptide is “an immunogenic peptide of a latent EBV polypeptide”.  As noted by the specification, latent EBV polypeptides may be EBNA-1, EBNA-LP, EBNA-2, EBNA-3A, EBNA-3B, EBNA-3C, LMP-1, and LMP-2A (¶[0023]).  However, this is not an all exclusive or exhaustive list of latent proteins; as noted by the prior art (Abbott RJ, et. al. J Immunol. 2013 Dec 1;191(11):5398-409. Epub 2013 Oct 21.), BNRF1 is noted as not only being a late lytic cycle tegument protein, but also a latent cycle protein (entire document; see abstract.)  BNRF1 comprises a number of peptides which are T cell epitopes (Fig. 2).  Therefore, as the specific structural components as to the polynucleotides which encode the vaccination polypeptide of claim 1, or of claims 9 and 10, are not claimed, and the art has proven that BNRF1 is both a tegument protein and a latent cycle protein that is immunogenic in latently infected cells, a polynucleotide, such as a wild-type genome of EBV reads upon a polynucleotide which expresses BNRF1, a polypeptide which can be considered to be both an EBV tegument polypeptide and a latent EBV immunogenic polypeptide.  To overcome this rejection, it is suggested that the nucleotide constructs which encode the “vaccination polypeptide” in instant claim 1 be narrowed to those which do not read upon natural products, such as vaccination polypeptides which are engineered or artificial fusion proteins.  This is one suggestion, as applicant is free to amend or argue as they deem necessary to overcome this rejection.
For at least these reasons, instant claims 9 and 10 are rejected for being drawn to non-patent eligible subject matter.  



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a preparation comprising Epstein-Barr virus-like particles (EB-VLPs), said EB-VLPs being essentially free of Epstein Barr virus (EBV) DNA, wherein said EB-VLPs comprise a vaccination polypeptide, said vaccination polypeptide comprising at least one peptide of an EBV tegument polypeptide and at least one immunogenic peptide, and wherein said at least one immunogenic peptide is an immunogenic peptide of a latent EBV polypeptide or is an immunogenic peptide not derived from a tegument polypeptide of EBV or is both an immunogenic peptide of a latent EBV polypeptide and an immunogenic peptide not derived from a tegument polypeptide of EBV.
Further limitations on the preparation of claim 1 are wherein said at least one immunogenic peptide comprises at least one T-cell epitope (claim 2); wherein said at least one immunogenic peptide is an immunogenic peptide of a pathogenic microorganism (claim 3); wherein said at least one immunogenic peptide is an immunogenic peptide of a latent EBV polypeptide (claim 4); wherein said latent EBV polypeptide is selected from the list consisting of EBNA-1, EBNA-LP, EBNA-2, EBNA-3A, EBNA-3B, EBNA- 3C, LMP-1, and LMP-2A (claim 5); wherein said EBV tegument polypeptide is the EBV BNRF1 polypeptide (claim 6); wherein said immunogenic peptide is inserted into said BNRF1 polypeptide at any one of positions 1 to 172 of the BNRF1 polypeptide and/or replaces amino acids within said positions (claim 7); wherein said vaccination polypeptide comprises the amino acid sequence of SEQ ID NO:1, 2, or 3 (claim 8); a polynucleotide encoding the vaccination polypeptide as specified in claim 1 (claim 9), wherein said polynucleotide further encodes an EBV genome (claim 10); wherein said at least one immunogenic peptide is an immunogenic peptide of a virus (claim 18); wherein said at least one immunogenic peptide is an immunogenic peptide of a herpes virus (claim 19); wherein said latent EBV polypeptide comprises EBNA-1 (claim 20); and wherein said vaccination polypeptide consists of the amino acid sequence of SEQ ID NO: 1, 2, or 3 (claim 21).
Claim 14 is drawn to a method for stimulating T-cells of a subject comprising contacting said subject with a preparation according to claim 1 thereby stimulating T-cells of said subject, wherein said method is a method of vaccination of said subject (claim 17).



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-6, 9-10, 14, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Hammerschmidt et. al. (WO2017148928A1, Pub. 09/08/2017; hereafter “Hammerschmidt”) is withdrawn in light of the amendments to the claims. 
 
(New rejection – necessitated by amendment.)  Claim(s) 1-4, 6, 9-10, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feederle et. al. (US20140322255A1, Pub. 10/30/2014; hereafter “Feederle”) as evidenced by Abbott et. al. (Abbott RJ, et. al. J Immunol. 2013 Dec 1;191(11):5398-409. Epub 2013 Oct 21.; hereafter “Abbott”.)
The Prior Art
Feederle teaches virus-like particles (VLPs) derived from Epstein-Barr viruses (EBV), especially compositions which comprise said VLPs and methods of use thereof (entire document; see abstract.)  Feederle teaches that said VLPs can deliver artificial fusion polypeptides, wherein said fusion peptide may include the immunogenic Herpes simplex virus (HSV) glycoprotein C (gC), especially the transmembrane domain (TM) of gC, (¶[0010][0070-0071]; Fig. 9) and an EBV protein, such as the latency protein EBNA3C 5H11 epitope (¶[0071]).  Feederle teaches that said HSV gC-TM fusion protein may include another amino acid sequence of an immunogenic protein, preferably an immunogenic protein of EBV (¶[0011]), and would also have a tag or marker such as a his-tag (¶[0070]).  While the EBV of Feederle may comprise all the capsid, tegument, coat, shell, surface, or envelope proteins and glycoproteins necessary to form the viral structure (¶[0008]), said VLP would be substantially free of EBV genomic material (¶[0013]).  Feederle teaches that certain EBV genes may be modified through deletion, addition, and/or substitution to result in a truncated, disrupted, or mutated protein to prevent the function of that protein.  Feederle teaches that one of these non-essential EBV polypeptides which may be mutated to remove their function can be BFLF1, BBRF1, BGRF1, BDRF1, BALF3, BFRF1A, BFRF1 (reference claim 21), or BNRF1 (¶[0012]).  Feederle teaches insertion of detectable tags or markers in association with the artificial fusion polypeptides (¶[0028]) or for detection as to whether or not a non-essential EBV protein is disrupted (¶[0025]).
As certain embodiments of the EB-VLP as taught by Feederle may comprise the BNRF1 protein, as set forth supra with the 35 USC 101 rejection and as evidenced by Abbott, BNRF1 is both a tegument protein and a latency protein, so EB-VLPs lacking EBV DNA and comprising BNRF1 would meet the limitations of instant claims 1, 3-4, 6, and 18-19.  As evidenced by Abbott in Figure 2, BNRF1 inherently comprises multiple CD8+ T cell epitopes (instant claim 2).  Feederle teaches polynucleotides which encode the vaccination polypeptide and comprise the EBV genome (reference claim 21; instant claims 9-10).  Feederle teaches the EB-VLP preparations may be used as vaccines for the treatment of disease (reference claim 30) and that B cells pulsed with the EB VLPs are recognized by EBV-specific T cells (Fig. 7) and can therefore stimulate a T-cell specific response (Example 6 starting at ¶[0080]; instant claims 14, 17.)
For at least these reasons, Feederle either explicitly or inherently, as evidenced by Abbott, teaches the limitations of instant claims 1-4, 6, 9-10, 14, and 17-19, and anticipates the invention encompassed by said claims.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New rejection – necessitated by amendment.)  Claim(s) 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feederle as evidenced by Abbott as applied to claims 1-4, 6, 9-10, 14, and 17-19 above, and further in view of Stevanovic et. al. (WO2013186178A1, Pub. 12/19/2013; hereafter “Stevanovic”).
The Prior Art
The teachings of Feederle have been set forth supra.  Feederle teaches that said HSV gC-TM fusion protein may include another amino acid sequence of an immunogenic protein, preferably an immunogenic protein of EBV (¶[0011]), and also that said non-essential peptides could have functional inactivations within their sequences, including insertions.  One of skill in the art would find it obvious to functionally inactivate a protein while still retaining immunogenic portions of said protein, such as insertion of one protein into a large region of said protein which could be inactivated.  
Stevanovic teaches immunogenic epitopes of EBV proteins, including epitopes from BNRF1 (e.g. aa816-830, ITPVLQKTGSLLIAV) and EBNA-1 (e.g. aa518-526, YNLRRGTAL)(See table 2).  Said combination of epitopes can be utilized to generate a vaccine that would provide coverage to the largest population possible, regardless as to HLA or MHC profile (Table 1).  Stevanovic teaches a pharmaceutical composition comprising at least three different peptides from EBV, especially a combination of lytic and latent peptide epitopes, for stimulating the cellular immune response (reference claim 1) for the treatment of EBV-associated disease (reference claim 5).
Further, Abbott teaches the CD8 epitopes are found mainly in the C-terminal portion of the full-length amino acid, with a total of 12 CD8+ T cell epitopes recognized (Fig. 2).  Abbott teaches the BNRF1 epitope responses can be amplified in vitro and, thereby, add to the arsenal of latent Ag-specific T cells with therapeutic potential against EBV-driven B lymphoproliferative disease (p. 5407, rt. col., ¶2.)
Given the teachings of Feederle, which teach the inactivation of BNRF1 can still result in EB-VLP production, one of skill in the art would know that this tegument protein could be functionally inactivated.  Given that Feederle teaches the functional inactivation of a protein can occur via insertion of a sequence, and given that Feederle teaches antigens from EBV, such as non-functional epitopes from latent proteins whose full length functional proteins have a transforming effect on cells (¶[0029][0071][0082]), or antigens from other viruses and other viral proteins may be inserted into the VLP, one of skill in the art would find it obvious to try and use not only latent epitopes or HSV gC TM region in the VLP, but to insert said sequence into one of the non-essential proteins, such as BNRF1.  Such an insertion could produce a fusion peptide of the remaining BNRF1 peptide with the inserted protein, such as a heterologous HSV immune response or an immune response against the latent protein without the use of the entire transformative protein.  One of skill in the art would be motivated to insert the heterologous gene into the N-terminus of BNRF1, as both Abbott and Stevanovic identify epitopes which are prevalent in the C-terminal portions of BNRF1.  Further, Stevanovic identifies EBNA1 and BNRF1 peptides which are immunoreactive in EBV-positive individuals and notes that the short peptides stimulate the T cell response effectively without the use of ex vivo stimulation.  Given what was known in the art at the time of filing, it would be obvious to insert a peptide, such as the TM of HSV gC or an immunogenic epitope from EBNA1, into the BNRF1 peptide to effectively functionally silence the BNRF1 peptide but still allow relevant epitopes from BNRF1 to be expressed, thus rendering the limitations of instant claims 5 and 20 obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Feederle in order to insert a sequence into the N-terminal portion of BNRF1, thereby allowing formation of the EB-VLP yet functionally inactivating a non-essential protein.  One would have been motivated to do so, given the suggestion by Stevanovic and Abbott that the C-terminal portions of BNRF1 comprised multiple epitopes and could be used to activate an immune response against EBV, especially both lytic and latent EBV infection according to Abbott.  There would have been a reasonable expectation of success, given the knowledge that Feederle taught said BNRF1 could be functionally inactivated through the insertion of heterologous genes, such as HSV gC TM peptide, and also given the knowledge that EBNA1 epitopes were highly immunogenic and especially useful when delivered with other EBV epitopes, as taught by Stevanovic.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NOs: 1-3 appear to be novel and nonobvious.



Conclusion
No claims are allowed.  Claims 8 and 21 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648